Citation Nr: 1044994	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for foot problems (to include 
tinea pedis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

For the reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran claims that his right second and third toes were 
amputated due to jungle rot in service or that his foot condition 
was aggravated by service.

The Veteran's service treatment records indicate that prior to 
entering military service, the Veteran injured his right root 
when a manhole cover was dropped on it.  The Veteran subsequently 
developed a gangrenous infection and subsequently underwent 
partial amputations of the distal ends of his second and third 
toes on his right foot.  

A May 1966 induction examination noted that the amputation stump 
had healed nicely.  The examiner noted some pain and awkwardness 
in the toes when the Veteran runs, but stated that the Veteran is 
able to walk normally except on extremely long walks.  Otherwise, 
the Veteran's feet were noted to be in normal condition without 
any other abnormalities.  The Veteran walked normal and without a 
limp.  The service treatment records further document that the 
Veteran was seen on multiple occasions while on active duty for 
complaints of pain and soreness in his feet.  The Veteran was 
diagnosed on a few occasions with ailments such as an ingrown toe 
nail, "bad" athlete's foot, and ganglion.  The Veteran was 
treated on most occasions with daily hot soaks and was approved 
to wear special low quarter shoes when he was experiencing an 
infection.

Post service VA treatment records show that the Veteran was first 
seen with complaints of pain in his feet in April of 2001, 
whereby he requested that he be given special shoes to wear to 
help ease the pain in his feet.  A podiatry examination was 
performed in May 2001 whereby the Veteran reported to have his 
feet inspected for possible problems arising from diabetes.  The 
examiner noted that the Veteran gave a history of chronic long 
term tinea infections which the Veteran claimed he acquired while 
in service.  The Veteran indicated that such infections are 
severe at times causing blister formations and cellulitis on his 
feet.  The Veteran stated that the last severe episode occurred 
about 5 years ago and that such episodes have not recurred 
because he has not worn closed shoes for any length of time.  On 
this occasion, the examiner noted that the Veteran's toe nails 
were dry, lusterless and squamous.  The Veteran's nails had a 
worm-eaten appearance with subungual debris.  The nails affected 
included the right first toe, and all other nails were thickened 
and elongate.  Generalized scaly eruption was noted on the soles 
of both feet and there was no evidence of ulcerations or 
keratosis on either foot.  The examiner diagnosed the Veteran 
with chronic tinea pedis, early diabetic neuropathy, and 
onychomycosis, right hallux.  The Veteran was prescribed special 
shoes to wear on this occasion.

Subsequent VA treatment records from May 2001 to March 2006 
indicate that the Veteran reported that he was wearing his 
special shoes for his foot condition and that his feet were 
feeling much better.  A February 2002 VA primary care note 
further indicated that the Veteran had athletes foot on the 
little toe on his right foot.  The Veteran was prescribed cream 
to use every day to improve his tinea pedis.  A March 2006 
dermatology note indicated that the Veteran's feet had scales and 
some maceration between his toes with thickened toe nails.  The 
Veteran was diagnosed with dermatophytosis of the feet and nails.

The Board notes that the medical evidence of record does not 
adequately address whether the Veteran's current foot condition 
was caused or aggravated by his military service.  Therefore, the 
Board finds that a VA examination with medical opinion is 
necessary in order to fully and fairly evaluate the Veteran's 
claim for entitlement to service connection for his current foot 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of any private health care 
providers who have treated him for foot 
disabilities.  After securing any 
necessary release, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file.  In addition, obtain relevant 
VA treatment records dating since June 
2007 from the VA Medical Center in 
Memphis, Tennessee.  

2.	Schedule the Veteran for a VA foot 
examination to determine the nature and 
extent of any current foot disability and 
to obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current bilateral 
foot disability arose during service or is 
otherwise related to military service.  In 
addition, the examiner should opine as to 
whether the Veteran's preexisting right 
foot condition and partial amputation of 
two of his right toes underwent a 
permanent worsening of the disorder beyond 
normal progression (aggravation) as a 
result of service.  If aggravation beyond 
normal progression is shown as a result of 
service, then the examiner should opine 
whether the Veteran's current foot 
disability is related to that in-service 
aggravation.  A rationale for all opinions 
expressed should be provided.  

3.	Schedule the Veteran for a VA skin 
examination to determine the nature and 
extent of any current skin disorder of the 
feet and to obtain an opinion as to 
whether such disorder is possibly related 
to service.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin condition of 
the feet arose during service or is 
otherwise related to military service.  A 
rationale for all opinions expressed should 
be provided.

4.	After the development requested above has 
been completed to the extent possible the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


